 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   LUIS RENTERIA,                                1:18-cv-00497-LJO-GSA-PC
12                Plaintiff,                       ORDER DENYING PLAINTIFF’S
                                                   MOTIONS FOR EXTENSION OF TIME
13         vs.                                     AND APPOINTMENT OF COUNSEL
14   KABIR MATHARU, et al.,                        (ECF No. 28.)
15               Defendants.
16

17

18   I.     BACKGROUND
19          Luis Renteria (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
20   this civil rights action pursuant to 42 U.S.C. § 1983. On April 12, 2018, Plaintiff filed the
21   Complaint commencing this case. (ECF No. 1.) On May 29, 2018, Plaintiff filed the First
22   Amended Complaint as a matter of course. (ECF No. 15.) On December 14, 2018, the court
23   issued a screening order dismissing the First Amended Complaint for violation of Local Rule
24   220 and failure to state a claim, with leave to amend. (ECF No. 22.) On March 6, 2019,
25   Plaintiff filed the Second Amended Complaint, which awaits the court’s requisite screening
26   under 28 U.S.C. § 1915. (ECF No. 27.)
27          On April 15, 2019, Plaintiff filed motions for an extension of time and for appointment
28   of counsel. (ECF No. 28.)

                                                    1
 1   II.    MOTION FOR EXTENSION OF TIME
 2          Plaintiff requests a 90-day extension of time of any pending deadlines in this case.
 3   Plaintiff asserts that he was transferred from state prison to the Los Angeles County Jail on
 4   March 5, 2019, for a hearing, and he has not received any legal mail from the district court
 5   since his arrival. (ECF No. 28.) He expects to be returned to state prison in May 2019.
 6          Currently, there are no pending court deadlines in this case requiring Plaintiff to
 7   respond. On April 15, 2019, Plaintiff filed a change of his address to the Los Angeles County
 8   Jail, so the court will send Plaintiff’s court mail there. For these reasons, Plaintiff’s motion for
 9   extension of time shall be denied, without prejudice to renewal of the motion at a later stage of
10   the proceedings.
11   III.   MOTION FOR APPOINTMENT OF COUNSEL
12          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.
13   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require an attorney to
14   represent Plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court
15   for the Southern District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional
16   circumstances the Court may request the voluntary assistance of counsel pursuant to section
17   1915(e)(1). Rand, 113 F.3d at 1525.
18          Without a reasonable method of securing and compensating counsel, the Court will seek
19   volunteer counsel only in the most serious and exceptional cases. In determining whether
20   “exceptional circumstances exist, the district court must evaluate both the likelihood of success
21   of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the
22   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).
23          In the present case, the court does not find the required exceptional circumstances. At
24   this early stage in the proceedings, the court cannot make a determination that plaintiff is likely
25   to succeed on the merits. Plaintiff=s First Amended Complaint was dismissed on December 14,
26   2018, and his Second Amended Complaint, filed on March 6, 2019, awaits screening by the
27   court. (ECF Nos. 22, 27.) To date, the court has not found any cognizable claims in Plaintiff=s
28   multiple complaints for which to initiate service of process, and no other parties have yet

                                                      2
 1   appeared. Moreover, based on a review of the record in this case, the court finds that Plaintiff
 2   can adequately articulate his claims. Therefore, Plaintiff=s motion shall be denied without
 3   prejudice to renewal of the motion at a later stage of the proceedings.
 4   IV.      CONCLUSION
 5            Based on the foregoing, IT IS HEREBY ORDERED that:
 6            1.    Plaintiff’s motion for extension of time, filed on April 15, 2019, is DENIED;
 7                  and
 8            2.    Plaintiff’s motion for appointment of counsel, filed on April 15, 2019, is
 9                  DENIED without prejudice.
10
     IT IS SO ORDERED.
11

12         Dated:   April 18, 2019                           /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     3
